This opinion is subject to administrative correction before final disposition.




                                 Before
                  HOLIFIELD, STEWART, and BURGTORF
                        Appellate Military Judges

                           _________________________

                             UNITED STATES
                                 Appellee

                                        v.

                  Kevin S. JARAMILLO-JIMENEZ
                    Corporal (E-4), U.S. Marine Corps
                                Appellant

                               No. 202200032

                             Decided: 27 April 2022

     Appeal from the United States Navy-Marine Corps Trial Judiciary

                                Military Judge:
                        Nicholas S. Henry (arraignment)
                           Benjamin A. Robles (trial)

 Sentence adjudged 26 October 2021 by a general court-martial con-
 vened at Marine Corps Base Camp Lejeune, North Carolina, consisting
 of a military judge sitting alone. Sentence in the Entry of Judgment:
 reduction to E-1, confinement for 18 months, 1 and a dishonorable dis-
 charge.

                               For Appellant:
                  Lieutenant Daniel E. Grunert, JAGC, USN




 1   Appellant was credited with having served 246 days of pretrial confinement.
           United States v. Jaramillo-Jimenez, NMCCA No. 202200032
                               Opinion of the Court

                             _________________________

          This opinion does not serve as binding precedent under
                NMCCA Rule of Appellate Procedure 30.2(a).

                             _________________________

PER CURIAM:
    After careful consideration of the record, submitted without assignment of
error, we have determined that the findings and sentence are correct in law
and fact and that no error materially prejudicial to Appellant’s substantial
rights occurred. 2
   The findings and sentence are AFFIRMED.


                                     FOR THE COURT:




                                     RODGER A. DREW, JR.
                                     Clerk of Court




   2   Articles 59 & 66, Uniform Code of Military Justice, 10 U.S.C. §§ 859, 866.


                                            2